Citation Nr: 1133501	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and S.P.



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to January 1980 and from January 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In a July 2005, the RO continued the Veteran's prior rating of 20 percent for intervertebral disc syndrome, denying the increased rating claim.  In April 2006, the RO granted a rating of 40 percent for intervertebral disc syndrome, effective as of the date of the claim.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, the appeal continues from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2009, the Veteran appeared at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2010, the Board remanded this case for further development.  As noted in the prior remand, a claim for a TDIU issue was raised by the record, as the Veteran asserted that he is unemployable due to his service-connected back disability and associated disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although directed to do so in the prior remand, the agency of original jurisdiction (AOJ) did not adjudicate the claim for a TDIU as part of the claim for an increased rating for intervertebral disc syndrome.  As such, the claim for a TDIU remains before the Board.  As discussed below, the AOJ did not substantially comply with the remand directives.  Therefore, the case must again be remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board referred claims of service connection for headaches and erectile dysfunction, as secondary to the service-connected intervertebral disc syndrome, to the AOJ for appropriate action in April 2010.  It does not appear that any action has been taken on these claims to date.  Therefore, these two claims are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran contends that his service-connected intervertebral disc syndrome is more severe than reflected by the currently assigned 40 percent disability rating, and that he is unemployable due to such disability and associated disabilities.

Unfortunately, a further remand is required in order to satisfy due process, pursuant to Stegall, 11 Vet. App. 268.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The current 40 percent rating for the Veteran's intervertebral disc syndrome was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board notes that the AOJ obtained outstanding VA treatment records and records associated with the Veteran's claim for benefits from the Social Security Administration, and provided the Veteran with a VA examination concerning his intervertebral disc syndrome.  However, the examiner did not address the number of incapacitating episodes the Veteran has had over the preceding 12 months, as expressly directed in the remand directive.  Under 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1) an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  As the Veteran's current rating was assigned based on this criteria, it is particularly important that such information be obtained.  Therefore, the Veteran must be afforded a new VA examination, which fully complies with the prior remand directives and addresses all pertinent rating criteria.  

Concerning the TDIU claim, the examiner must also offer an opinion as to whether the Veteran is unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.  In addition, as several months have passed since the last VA treatment records were obtained in November 2010, any further VA inpatient or outpatient records should be obtained and associated with the claims file.  

As noted in the prior remand, the Veteran is also service-connected for radiculopathy of the bilateral lower extremities, as associated with the intervertebral disc syndrome.  VA regulations provide that intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The General Rating Formula provides for percentage ratings based on orthopedic symptoms, and Note (1) also directs that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Although directed to do so in the prior remand, the AOJ did not address the associated neurological disabilities when readjudicating the Veteran's claim.  Such provisions should be considered upon further development and adjudication.  

In addition, the March 2011 Supplemental Statement of the Case was returned as undeliverable, forwarding order expired.  Prior correspondence to two different addresses was not returned, and the Veteran appeared for his VA examination in December 2010.  As such, it does not appear that the Veteran received a copy of the post-remand Supplemental Statement of the Case, as required to satisfy due process.  Accordingly, upon remand, the AOJ should ascertain the Veteran's correct current address and forward him a copy of the March 2011 Supplemental Statement of the Case.  Any further notifications should also be sent to the current address.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran or his representative, as necessary, to obtain his current address, and forward him a copy of the March 2011 Supplemental Statement of the Case.  Any further notifications shall also be sent to the current address.

2.  The RO/AMC shall obtain and associate with the claims file any VA inpatient or outpatient treatment records dating from November 2010 forward.  If any records cannot be obtained after reasonable efforts, the Veteran must be notified and allowed an opportunity to provide them.

3.  After any outstanding medical records are obtained and associated with the claims file, the RO/AMC shall schedule the Veteran for the appropriate VA examination(s) to determine the current extent and severity of his intervertebral disc syndrome, to include the effects on employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted, to include both musculoskeletal and neurological symptoms, as appropriate.  The examiner should respond to the following:

(a)  Findings must specifically include range of motion and the presence of any ankylosis.  If possible, the examiner shall also consider any additional functional loss on use due to pain on motion or due to flare-ups and any marked interference with employment.  

(b)  Furthermore, the examiner shall address any objective neurologic abnormalities caused by the intervertebral disc syndrome, including but not limited to bowel or bladder impairment.

(c)  The VA examiner must also address the number of incapacitating episodes the Veteran has had over the prior 12 months.  Under 38 C.F.R. § 4.71(a), Diagnostic Code 5243, Note (1) an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(d)  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  

(e)  Concerning the TDIU claim, the examiner must render an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities, to include those disabilities currently on appeal as well as any other service-connected disabilities, at any period during this appeal.  Such opinion must reflect consideration of the Veteran's level of education, special training, and previous work experience.  

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  If any opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

4.  Thereafter, readjudicate the Veteran's claim for an increased rating for intervertebral disc syndrome.  As provided in VA regulations, any associated neurologic abnormalities, to include the service-connected bilateral lower extremities peripheral neuropathy, should be addressed.  In addition, the claim for a TDIU must also be addressed.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, which addresses all relevant law and evidence associated with the claims file since the last Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

